Exhibit 5.1 Jody M. Walker Attorney At Law 7841 South Garfield Way Centennial, CO 80122 303-850-7637 telephone jmwalker85@earthlink.net 303-482-2731 facsimile December 30, 2010 U.S. Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, N.W. Washington D.C.20549 Re:Kids Only Market, Inc. S-1 Registration Statement OPINION OF COUNSEL Ladies and Gentlemen: OPINION OF COUNSEL I have acted as counsel to Kids Only Market, Inc. in connection with the preparation and filing of a registration statement on Form S-1.The registration statement covers the registration under the Securities Act of 1933 of 1,900,000 common shares being registered on behalf of selling shareholders.I have examined the registration statement, the registrant's articles of incorporation and bylaws, as amended, and minutes of meetings of its board of directors. Based upon the foregoing, and assuming that the registrant will fully comply with all applicable securities laws involved under the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated pursuant to said Acts, and in those states or foreign jurisdictions in which common shares have been sold, I am of the opinion that the common shares have been validly issued, fully paid and nonassessable. This opinion opines upon Nevada law, including the Nevada Constitution, all applicable provisions of the statutory provisions, and reported judicial decisions interpreting those laws. This opinion is not to be used, circulated, quoted or otherwise referred to for any other purpose without our prior written consent. This opinion is based on my knowledge of the law and facts as of the date of the registration statement’s effectiveness. This opinion does not address or relate to any specific state securities laws. I assume no duty to communicate with the registrant in respect to any matter that comes to my attention after the date of effectiveness of the registration statement. CONSENT I consent to the use of this opinion as an exhibit to the registration statement and to the reference to my firm in the prospectus that is made a part of the registration statement. Sincerely, /s/ Jody M. Walker Jody M. Walker, Attorney At Law
